      Case 4:19-cr-00581-BRW Document 32 Filed 10/28/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                        Plaintiff

v.                                  Case No.: 4:19−cr−00581−BRW

Natasha Riddle                                                                Defendant




                                NOTICE OF HEARING


      PLEASE take notice that a Bond Hearing has been set in this case for October 29,
2019, at 02:30 PM before Judge Billy Roy Wilson in Little Rock Courtroom # 389 in the
Richard Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue,
Little Rock, Arkansas.



DATE: October 28, 2019                           AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Melanie M. Beard, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
